Stephens, J.
1. Value being a mere matter of opinion,’a false statement as to the value of stock in a corporation, ir.r le.by a seller to induce a sale of the stock, is not such a misrepresentation of an existing fact as will amount to a fraud and void the sale. . Coca-Cola Bottling Co. v. Anderson, 13 Ga. App. 772 (80 S. E. 32). In a suit on a promissory note given for the purchase-price of certain stock in a corporation, a defense by the maker that he was induced to execute the note by fraud is not sustained by evidence that at the time of the execution of the note the payee falsely represented to him the value of the stock.
2. A false statement made by the seller, as to what stock in the corporation has sold for, might, if innocently acted upon by the purchaser, to his damage, void the sale and afford a defense to the note. There is no evidence that such a false statement was made in this case. The evidence as to various sales of stock at values less than the price at which it is alleged the seller, in making the sale for which the note sued on was given, represented that stock of the same kind had been sold, does not show-that those transactions' occurred prior to the time the note sued on was executed.
3. .The defense to the note not being supported by the evidence, the issue' ■' as to whether or-not the plaintiff transferee-was a purchaser before .'' or -after maturity is immaterial. . .. - ' -
4'. The defendant having admitted the execution o'f the.note sued..upon, iand •'.’the evidence failing to sustain the. defense relied upon, a verdict for,'the , plaintiff was p'rojierly directed. . • •

Judgment affirmed.


Jenkins, P. J., and Hill] J.,' concur.

*123Decided January 20, 1921.
Rehearing denied February 24, 1921.
Complaint; from Calhoun superior court- — Judge Harrell. December 2, 1919.
Dowling & Aslcew, for plaintiff in error.
Pope £ Bennetj, contra.